DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants voluntarily canceled non-elected Group II (claims 113-114) thereby rendering moot the Restriction Requirement of 10/06/2021.
The Examiner finds Applicants’ Remarks of May 25, 2022 persuasive and therefore, has withdrawn the obviousness prior art rejection of record.  See, below.
A new Expert-/STIC-Conducted search in the Registry and HCaplus databases of STN did not retrieve any new prior art.  This search was on the full scope of base claims 95 and 129.  See STN “SEARCH 6” in enclosed search notes.
Furthermore, a review of the instant application’s inventor/assignee/owner names within the “SEARCH 6” STN search results did not retrieve any double patent art.
Moreover, a review of the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Therefore, the Election of Species Requirement 10/06/2021 is withdrawn as the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/789,976
This Office Action is responsive to the amended claims of May 25, 2022.
Claims 95, 101, 119-122, and 125-129 have been examined on the merits.  Claim 95 is currently amended.  Claims 101, 119-122, and 129 are previously presented.  Claims 125-128 are original.
Priority
Applicants identify the instant application, Serial #:  16/789,976, filed 02/13/2020, as a U.S. Non-Provisional patent application, which claims priority from U.S. Provisional Application 62/806,705, filed 02/15/2019.
The effective filing date is February 15, 2019, as the instant claims find support in the U.S. Provisional ‘705.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of May 25, 2022.
The Examiner has reviewed the claim amendments and Reply of 05/25/2022.

Obviousness:
The obviousness rejection (see paragraphs 17-20 of previous Office Action) is withdrawn as Applicants’ persuasively traversed (see Remarks of 05/25/2022).
The Examiner finds the following points from Applicants’ Remarks of 05/25/2022 most persuasive and the Examiner is basing his decision to withdraw the obviousness rejection on these following persuasive Remarks:
A POSITA would not have combined RITCHIE and TAKRURI
A POSITA would not have been motivated to combine RITCHIE with TAKRURI.  The reference RITCHIE describes its compounds as “vanilloid receptor blockers” useful to treat or prevent chronic pain.  The rejection provides no reason why the POSITA would pick compound I from among the many compounds of RITCHIE; pick eye pain from among several different conditions listed in RITCHIE in which the vanilloid receptor is implicated; and combine it with TAKRURI on those bases alone.  Furthermore, TAKRURI does not list “eye pain” (contrary to Examiner’s assertion).
Furthermore, the cited references provide no guidance on the suitability of TAKRURI’S formulation for compound I.  A POSITA would not have blindly substituted cyclosporine with compound I with a reasonable expectation of success because of physiochemical differences between the two compounds.

The present Specification provides unexpected results for stability of compound I in the recited formulation that are not “inherent”
Extensive experimentation was required to develop the recited formulation.  Many different components were tested to arrive at a formulation suitable to maintain compound I in suspension and stable over a long period of time.  It is only the present inventors who found that compound I was maintained in stable form in a suspension, without significant degradation even at 12 weeks at 40*C.  The present inventors also found that the part of compound I in solution in the supernatant degrades to about 20% of initial amount after 12 weeks at 40*C (lines 1-3 of page 54 of Specification).
Furthermore, Table 12 demonstrates that increasing the solubility of compound I, for example, by using SBE-cyclodextrin, resulted in a decrease in its stability (page 59 Specification).  The reference RITCHIE provides no indication of the solution instability of compound I.  This solution was only found by the present inventors and is demonstrated in the present Specification.

Finding a “therapeutically effective” concentration is not routine experimentation
Applicants disagree with the rejection’s contention that “therapeutically effective” concentrations would result from “routine experimentation”.
RITCHIE only provides very broad ranges of pharmaceutical compositions.  These ranges do not provide guidance or direction to specifically arrive at the instantly claimed doses.  Applicants allege that the RITCHIE ranges are so broad as to not provide much guidance to a POSITA to arrive at the specific claimed ranges.
Furthermore, the present Specification provides unexpected results on Cmax in cornea and ocular tissues and in pain reduction from the presently recited formulations.  Administration of a single dose (drop) of an embodiment of the present claims was able to achieve 3-6 times the levels of compound I in cornea than seen in the aqueous humor.  In human trials, administration of compound I in a suspension formulation (as instantly claimed) was able to achieve statistically significant pain reduction after eye surgery compared to vehicle.  Administration of compound I was able to reduce use of oral rescue medication after surgery and reduce ocular hyperemia (redness) post-surgery (pages 61-63 of Specification).  None of these effects could have been predicted or expected based on the cited references.

Double Patenting:
The application 16/789,963 is abandoned and therefore no longer constitutes a double patent reference (see paragraph 23 of previous Office Action) against the instant application.
The double patent rejection using reference U.S. 7,960,399 B2 in view of TAKRURI (U.S. 2015/0352176 A1) (see paragraph 24 of previous Office Action) is withdrawn in light of Applicants’ traversal of 05/25/2022.  In the 05/25/2022 Remarks, Applicants make a persuasive case that the claims of the reference U.S. ‘399 do not provide any reason or indication to include compound I in the formulation specifically recited in the present claims.  Furthermore, TAKRURI does not provide a motivation to formulate compound I into a formulation as instantly claimed.
The double patent rejection using reference U.S. 8,809,528 B2 in view of TAKRURI (U.S. 2015/0352176 A1) (see paragraph 25 of previous Office Action) is withdrawn in light of Applicants’ traversal of 05/25/2022.  In the 05/25/2022 Remarks, Applicants make a persuasive case that the claims of the reference U.S. ‘528 do not provide any reason or indication to include compound I in the formulation specifically recited in the present claims.  Furthermore, TAKRURI does not provide a motivation to formulate compound I into a formulation as instantly claimed.
The double patent rejection using reference U.S. 9,102,653 B2 in view of TAKRURI (U.S. 2015/0352176 A1) (see paragraph 26 of previous Office Action) is withdrawn in light of Applicants’ traversal of 05/25/2022.  In the 05/25/2022 Remarks, Applicants make a persuasive case that the claims of the reference U.S. ‘653 do not provide any reason or indication to include compound I in the formulation specifically recited in the present claims.  Furthermore, TAKRURI does not provide a motivation to formulate compound I into a formulation as instantly claimed.
Terminal Disclaimer
The Terminal Disclaimer (TD) filed May 25, 2022 was approved the same day.  This TD terminally disclaims the co-pending 17/000,953.  Thus, the non-statutory double patent rejection (see paragraph 22 in previous Office Action) is withdrawn.  The co-pending ‘953 cannot be a statutory double patent reference against the instant application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 95, 101, 119-122, and 125-129 are allowable as written.
The references TAKRURI (U.S. 2015/0352176 A1) and RITCHIE (WO 2005/120510 A1, referenced in IDS of 08/20/2020), used to be considered obviousness prior art references.
However, these references are no longer considered prior art for the reasons stated in paragraph 16, above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625